Exhibit 10.3

Stock Appreciation Rights Agreement under

the DaVita Inc. 2002 Equity Compensation Plan

- Board of Directors

 

Primary Terms

     Grantee:    Sample Example SSN:    123-45-6789 Address:    1234 Any Street
   Apt. #A    Any Town, US 12345 Grant Date:    January 1, 2008
Base Shares Granted:    12,000 Base Price per Share:    $55.0000 Expiration
Date:    January 1, 2013 Plan Name:    2002 Equity Compensation Plan Plan ID#:
   2002 Vesting Schedule:    100% after 1 year    12,000 on 01/01/2009

The terms set forth above, together with the terms and conditions attached,
constitute one agreement.

Note: Please mark and initial any correction to the Name, SSN and/or Address
shown on this page before returning a signed copy of this agreement to the Stock
Plan Administrator.



--------------------------------------------------------------------------------

This Stock Appreciation Rights Agreement is dated as of January 1, 2008 (“Grant
Date”) by and between DaVita Inc., a Delaware corporation (“Company”) and Sample
Example (“Grantee”) pursuant to the Company’s 2002 Equity Compensation Plan
(“Plan”). Capitalized terms that are used but not defined in this document shall
have the meanings set forth in the Plan.

1. Grant of SAR.

The Company hereby grants to the Grantee the right (“SAR”) to receive with
respect to all or any portion of 12,000 shares (“ Base Shares”) of the common
stock of the Company (“Common Stock”) a number of shares (“Gain Shares”) of
Common Stock with a Fair Market Value equal to the amount by which the Fair
Market Value applicable to one share of Common Stock on the date on which the
SAR is exercised exceeds a base price of $50.0000 per share (“Base Price”).

2. Term of SAR.

(a) This SAR shall be effective for the period (“Term”) from the Grant Date
shown above through January 1, 2013 (“Expiration Date”).

(b) This SAR shall expire and cease to be exercisable on the earlier to occur
of:

(i) the Expiration Date,

(ii) the date which is three (3) months after the date on which the Grantee’s
membership on the Board of Directors of the Company terminates unless such
termination is the result of Grantee’s death (or Grantee dies during the three
(3) month period following the termination of his or her membership on the Board
of Directors of the Company) or Grantee was disabled (within the meaning of
Section 22(e)(3) of the Code) at the time of such termination of membership on
the Board of Directors of the Company, or

(iii) the date which is one (1) year from the date of termination of Grantee’s
membership on the Board of Directors if such termination is the result of
Grantee’s death (or Grantee dies during the three (3) month period following the
termination of his or her membership on the Board of Directors of the Company)
or Grantee was disabled (within the meaning of Section 22(e)(3) of the Code) at
the time of such termination of membership on the Board of Directors.

3. Exerciseability.

(a) The Base Shares subject to this SAR shall become exerciseable (“vest”) on
the dates indicated under the Vesting Schedule above such that this SAR shall be
fully exerciseable on the last date listed on such table; provided, however,
that such vesting shall cease at the time Grantee ceases to be a member of the
Company’s Board of Directors.

(b) These installments shall be cumulative, so that this SAR may be exercised as
to any or all of the Base Shares covered by an installment at any time or times
after the installment becomes vested and until this SAR terminates.

(c) The foregoing notwithstanding, in the event that either (i) in connection
with a “Change of Control” (defined below), the “Acquiror” (defined below) fails
to assume, convert or replace this Award, or (ii) your Board service is
terminated within the twenty-four (24) month period following a Change of
Control by the Company (or the Acquiror) other than for “Cause” (defined below),
then, in any such case, the SAR shall automatically vest and become immediately
exercisable in its entirety, such vesting to be effective as of immediately
prior to the effective date of the Change of Control in the case of (i), and as
of the date of termination of the Grantee’s service in the case of (ii).

A “Change of Control” is defined herein as (i) any transaction or series of
transactions in which any person or group (within the meaning of Rule 13d-5
under the Exchange Act and Sections 13(d) and 14(d) under the Exchange Act)
becomes the direct or indirect “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), by way of a stock issuance, tender offer, merger,
consolidation, other business combination or otherwise, of greater than 50% of
the total voting power (on a



--------------------------------------------------------------------------------

fully diluted basis as if all convertible securities had been converted and all
warrants and options had been exercised) entitled to vote in the election of
directors of the Company (including any transaction in which the Company becomes
a wholly-owned or majority-owned subsidiary of another corporation), or

(ii) any transaction in which assets representing more than 50% of the total
gross fair market value of the Company’s assets are sold, provided, however,
that no transaction contemplated by clauses (i) through (ii) above shall
constitute a Change of Control if both (x) the person acting as the Chief
Executive Officer of the Company for the 6 months prior to such transaction
becomes the Chief Executive Officer or Executive Chairman of the Board of
Directors of the entity that has acquired control of the Company as a result of
such transaction (the “Acquiror”) immediately after such transaction and remains
the Chief Executive Officer or Executive Chairman of the Board of Directors for
not less than one year following the transaction and (y) a majority of the
Acquiror’s board of directors immediately after such transaction consist of
persons who were directors of the Company immediately prior to such transaction.

Cause will mean: (1) a material breach by you of your duties and
responsibilities to the extent that do not differ in any material respect from
your duties and responsibilities during the ninety (90)-day period immediately
prior to a Change in Control (other than as a result of incapacity due to
physical or mental illness) which is demonstrably willful and deliberate on your
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach; (2) willful misconduct or gross negligence which results
in material harm to the Company; or (3) your conviction of, or a plea of nolo
contendere by the you, to a felony or other crime involving fraud or dishonesty;
or (4) willful violation of Company policies which results in material harm to
the Company.

(d) In the event that the Grantee ceases to be a member of the Company’s Board
of Directors (whether by reason of death or otherwise), the number of Base
Shares with respect to which this SAR may be exercised shall not be accelerated.

4. Method of Exercising.

This SAR may be exercised by the Grantee upon delivery of the following
documents to the Company at its principal executive offices:

(a) Written notice, in the form of a completed exercise election form,
specifying the number of full Shares with respect to which the SAR is being
exercised; and

(b) Such agreements or undertakings that are required by the Committee pursuant
to the Plan.

5. Settlement of SAR.

Upon exercise of the SAR, in whole or in part, the Company shall:

(1) provide for the registration in book-entry form for the Grantee’s benefit of
the Gain Shares (rounded down to the nearest whole number), or

(2) deliver to the Grantee a stock certificate representing the Gain Shares
(rounded down to the nearest whole number).

6. Assignments.

(a) This SAR shall be exerciseable only by the Grantee during the Grantee’s
lifetime.

(b) The rights of the Grantee under this SAR may not be assigned or transferred
except by will or by the laws of descent and distribution.

7. No Rights as a Stockholder.

The Grantee shall have no rights as a stockholder of any Base Shares or Gain
Shares unless and until Gain Shares are issued to him or her following the
exercise of this SAR.



--------------------------------------------------------------------------------

8. Interpretation of SAR.

(a) This SAR is made under the provisions of the Plan and shall be interpreted
in a manner consistent with it.

(b) Any provision in this SAR inconsistent with the Plan shall be superseded and
governed by the Plan.

9. Restrictions on Transfer of Gain Shares.

The Grantee acknowledges that any Gain Shares issued upon exercise of this SAR
may be subject to such restrictions on transfer as the Company may deem
necessary to comply with all applicable state and federal securities laws and
regulations.

10. Amendments.

This SAR may be amended at any time with the consent of the Company and the
Grantee.

11. Confidentiality.

Grantee shall not at any time disclose or use for Grantee’s direct or indirect
personal benefit or purposes or for the benefit or purposes of any person, firm,
partnership, joint venture, association, corporation, or other business
organization, entity or enterprise other than the Company or any of its
subsidiaries or affiliates (whether during or after the termination of Grantee’s
membership on the Board of Directors of the Company), any trade secret,
information, data or other confidential information relating to customers,
development programs, costs, marketing plans, acquisitions and investments,
sales activities, promotions, credit and financial data, financing methods,
plans of the business and affairs of the Company generally, or any of its
subsidiaries or affiliates; provided, however, that the foregoing shall not
apply to (i) information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Grantee’s breach of this Section 11 or (ii) disclosure that is required by any
applicable law, rule or regulation (including compliance with any oral or
written interrogatories or requests for information or documents pursuant to any
subpoena or in connection with discovery proceedings in any litigation or
similar process to which Grantee may be subject); provided, however, that
Grantee shall provide the Company with at least ten (10) days’ advance written
notice of the legal requirement to disclose prior to disclosure and assist
DaVita as requested in obtaining a protective order or other similar relief.

12. Non-Solicitation.

Grantee agrees that while Grantee is a member of the Company’s Board of
Director’s and for the one-year period following termination of such
relationship, Grantee will not (a) directly or indirectly induce any employee of
the Company, its affiliates or its subsidiaries to terminate his or her
relationship with the Company or any of its affiliates or subsidiaries or
(b) take any action that results, or might reasonably result in any of the
foregoing. If Grantee breaches this provision, then (1) this SAR shall terminate
effective on the date on which Grantee enters into such activity and (2) the
Company may seek temporary, preliminary, and permanent injunctive relief to
prevent any actual or threatened breach or continuation of any breach of this
Agreement without the necessity of proving actual damages or posting a bond or
other security (which Grantee hereby agrees to) and/or an order requiring
Grantee to repay the Company any gain realized by Grantee from exercising all or
a portion of this Grant.

This agreement may be considered null and void at the discretion of the Company
if a signed copy is not returned to the Stock Plan Administrator for the Company
NO LATER THAN February 28, 2008.

In Witness Whereof, the Company and the Grantee have executed this SAR as of the
date first written above.

 

Grantee

       

Company

 

     

 

Printed Name       Printed Name

 

     

 

Signature       Signature      

 

      Title